
	
		III
		110th CONGRESS
		2d Session
		S. RES. 529
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2008
			Mr. Specter (for himself
			 and Mr. Casey) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commemorating the 100th anniversary of the
		  founding of the Greater Philadelphia Association of Realtors.
	
	
		Whereas the Greater Philadelphia Association of Realtors,
			 which was 1 of the 3 original chapters of the National Association of Realtors,
			 was founded January 10, 1908, in the City of Philadelphia;
		Whereas the Greater Philadelphia Association of Realtors
			 has worked to improve the neighborhoods, business communities, and real estate
			 markets in the City of Philadelphia and its suburbs; and
		Whereas the members of the Greater Philadelphia
			 Association of Realtors continue to do excellent work in strengthening the
			 economy of the United States and making the American dream of homeownership a
			 reality: Now, therefore, be it
		
	
		That the Senate commemorates the
			 100th Anniversary of the founding of the Greater Philadelphia Association of
			 Realtors.
		
